People v Arevalo (2019 NY Slip Op 07269)





People v Arevalo


2019 NY Slip Op 07269


Decided on October 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2016-08380
 (Ind. No. 1684-14)

[*1]The People of the State of New York, respondent,
vJesus Arevalo, appellant.


Jesus Arevalo, Dannemora, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Daniel Bresnahan and Sarah S. Rabinowitz of counsel), for respondent.
Joseph F. DeFelice, Kew Gardens, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 30, 2019 (People v Arevalo, 168 AD3d 1091), affirming a judgment of the Supreme Court, Nassau County, rendered July 11, 2016.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., MILLER, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court